Moyer, C.J.,
dissenting.
{¶ 19} I respectfully dissent from the majority decision in regard to the sanction imposed on respondent. It is apparent that respondent did not fully cooperate with the disciplinary process as required by Gov.Bar R. V(4)(G). The hearing panel found that respondent was properly served with the disciplinary complaint in this matter, yet he failed to file a timely answer. In fact, respondent did not respond until default judgment proceedings were instituted against him, at which point he claimed that service had not been completed. Additionally, he has shown no remorse for his neglect of the legal matters at the heart of this case.
{¶ 20} Respondent’s failure to cooperate and his lack of contrition, coupled with the DR 6-101(A)(3) violation that the majority recognized, warrant a stricter sanction than a public reprimand. See, e.g., Cleveland Bar Assn. v. Norton, 116 Ohio St.3d 226, 2007-Ohio-6038, 877 N.E.2d 964; Cincinnati Bar Assn. v. Wilson (2000), 89 Ohio St.3d 243, 730 N.E.2d 957. I would therefore impose a stayed six-month suspension from the practice of law.
O’Connor, J., concurs in the foregoing opinion.